Larremore J.
By chapter 296 of the Laws of 1865 the justices of the Supreme Court for the first judicial department were authorized to appoint a crier of said court in the City and County of New York, whose compensation was to be fixed by the Board of Supervisors of said county. The justices, in pursuance of the authority thus conferred, appointed a crier whose qnnual salary was fixed by the Board of Supervisors at $2,500. The plaintiff was duly appointed to fill a vacancy thereafter occurring in said office, and has since continued to discharge its duties.
By the Consolidation Act (L. 1882 c. 410), the act of 1865 is re-enacted, the Board of Estimate and Apportionment being substituted for the Board of Supervisors (Consolidation Act § 1116).
In December, 1883, the Board of Estimate and Apportionment reduced and fixed the annual salary of said crier at $1,500, and the Comptroller of the city has, since January, 1884, refused to pay the plaintiff at any other rate.
He is a public officer, and was appointed before the adoption of the Consolidation Act, which is clearly local in character, and should be construed in harmony with section 18 of article 3 of the Constitution of 1875, which prohibits legislative enactments in a private orlocal bill “creating, increasing or decreasing fees, percentages or allowances of public officers during the term for which said officers are elected or appointed.”
Under the rulings in The People ex rel. Gass v. Lee, (28 Hun 469) and Kerrigan v. Force (68 N. Y. 381), the bar*509mony of construction is preserved, which limits the Consolidation Act to future appointments made under its provisions without disturbing any rights which had vested prior to its enactment.
The plaintiff is entitled to judgment in his favor.
Charles P. Daly, Ch. J., and Beach, J., concurred.
Judgment for plaintiff.